Citation Nr: 0827738	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-38 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at a non-
VA hospital, on July 3, 2006.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
2001 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 adverse action by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida, which is the Agency of Original Jurisdiction (AOJ) 
in this matter.
The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that on July 3, 2006, the veteran 
received treatment at a non-VA hospital, due to complaints of 
chest discomfort.   He filed a claim for payment or 
reimbursement of the expenses incurred as a result of such 
treatment.

The VAMC in Gainesville denied the veteran's claim in July 
2006 on the basis that a medical emergency did not exist; in 
other words, care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2008) and 38 C.F.R. §§ 17.1000-1008 (2007).  The veteran 
appealed the July 2006 determination.  

On review, the Board finds that further development is 
necessary.  According to the veteran's notice of disagreement 
received in September 2006, he believed that his condition 
when he arrived at the non-VA facility was emergent, in 
nature, explaining that he was having chest pains and was 
concerned that he might be having a heart attack.  The 
current record does not contain a medical opinion which 
addresses whether the veteran's condition on July 3, 2006 was 
emergent.    

The veteran also asserts that a VA medical facility was not 
available to him at the time he sought care.  He indicates 
that the Daytona Beach VA facility was closed, and that he 
did not want to wait until after the 4th of July holiday for 
it to open.  Clarification is necessary as to whether a VA 
facility was feasibly available to treat the veteran's 
complaints of chest discomfort on July 3, 2006.  

Further, in the statement of the case, the AOJ raised issues 
of basic entitlement asserting that the veteran was not 
service-connected and not eligible for care under the 
Veterans Millennium Health Care and benefits Act.  This needs 
to be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
obtained by the AOJ and associated with 
the record.  If a claims folder does not 
exist, that should be confirmed in 
writing by the VA regional office of 
jurisdiction.  

2.  The file should also have written 
documentation as to whether the veteran 
is enrolled for VA medical care, or 
whether such request has been denied.  
The AOJ should obtain this documentation 
and associate it with the record.   

3.  The VAMC should clarify whether a VA 
or other government facility was feasibly 
available to treat the veteran's 
complaint of chest discomfort on July 3, 
2006.  

4.   The VAMC should forward the 
veteran's duplicate Consolidated Health 
Record (CHR) to an appropriate VA 
physician for review and an opinion 
responding to the following question:

Were the medical services provided to the 
veteran on July 3, 2006 by the non-VA 
hospital rendered in a medical emergency?  
In this regard, was the treatment of such 
a nature that delay in obtaining the 
treatment would have been hazardous to 
life and health? 

The CHR must be made available to and be 
reviewed by the examiner in conjunction 
with rendering the opinion.  The examiner 
must indicate in the opinion that the 
claims file was reviewed.  The rationale 
for all opinions must be provided.

5.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred on July 3, 
2006.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

